         Case 1:20-cv-00278-SMV Document 33 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


PHIL BENAVIDEZ,
          Plaintiff,

       vs.                                                    CIV NO. 1:20-00278-SMV

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.

                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 32) to file a response to Plaintiff’s Motion to Reverse and Remand to Agency for

Rehearing with Supporting Memorandum (Doc. 31), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until May 6, 2021, to file a

response, and Plaintiff shall have until May 20, 2021, to file a reply.

        SIGNED _April 6_, 2021.



                                              ___________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge


SUBMITTED AND APPROVED BY:

Electronically submitted 04/5/2021
VICTORIA V. JOHNSON
Special Assistant United States Attorney

Electronically approved 04/05/2021
LAURA J. JOHNSON
Attorney for Plaintiff
